Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
 
   Authorization for this Examiner's Amendment was given in a telephone interview with Ryan Davis on 05/04/21. 

Claims 1, 8 and 15 have been amended and claims 6,14 and 20 are cancelled.

Listing of Claims: 

1. 	(Currently Amended) A method comprising:
receiving a data flow;
identifying a classification of the data flow that is specific to a type of application associated with data of the data flow based on a classification table indicative of the application;
identifying a service level agreement specific to the classification based on the type of application;
matching the classification to a set of performance thresholds based on the service level agreement, wherein the set of performance thresholds includes a loss of percentage sensitivity threshold;
determining a current performance of the data flow;
generating a performance score based on the set of performance thresholds and the current performance; and
taking an action based on the performance score. 
         
2. 	(Original) The method of claim 1, further comprising:
	identifying a first tunnel through which the data flow is configured to flow; and
	selecting a second tunnel based on the performance score.
         
3. 	(Original) The method of claim 2, wherein the selecting of the second tunnel includes determining the data flow across the second tunnel is more likely to satisfy the set of performance thresholds than the data flow across the first tunnel.          

4. 	(Original) The method of claim 2, further comprising:
	monitoring one or more network performance metrics for the first tunnel and the second tunnel; and
	storing historical performance data of the one or more network performance metrics of the first tunnel and the second tunnel, wherein the second tunnel is selected at least in part based on the historical performance data of the network performance metrics of the first tunnel and the second tunnel.
            
5. 	(Original) The method of claim 3, wherein the second tunnel is selected based on the second tunnel historically being greater than the set of performance thresholds for a longer duration than the first tunnel historically being greater than the set of performance thresholds.   
          
6. 	(Original) The method of claim 1, wherein the action is causing the performance score to be presented via an interface.

7. 	(Canceled)

8. 	(Currently Amended) A system comprising:
	one or more processors; and
	a memory storing instructions, which when executed by the one or more processors causes the one or more processors to:
	receive a data flow;
	identify a classification of the data flow that is specific to a type of application associated with data of the data flow based on a classification table indicative of the application;
	identify a service level agreement specific to the classification based on the type of application;
	match the classification to a set of performance thresholds based on the service level agreement, wherein the set of performance thresholds includes a loss of percentage sensitivity threshold;
	determine a current performance of the data flow;
	generate a performance score based on the set of performance thresholds and the current performance; and
	take an action based on the performance score.

9. 	(Original) The system of claim 8, further comprising instructions which when executed by the one or more processors, cause the one or more processors to: 
	identify a first tunnel through which the data flow is configured to flow; and
	select a second tunnel based on the performance score.

10. 	(Original) The system of claim 9, further comprising instructions which when executed by the one or more processors, cause the one or more processors to: 
	determine the data flow across the second tunnel is more likely to satisfy the set of performance thresholds than the data flow across the first tunnel.

11. 	(Original) The system of claim 9, further comprising instructions which when executed by the one or more processors, cause the one or more processors to:
	monitor one or more network performance metrics for the first tunnel and the second tunnel; and
	store historical performance data of the one or more network performance metrics of the first tunnel and the second tunnel, wherein the second tunnel is selected at least in part based on the historical performance data of the network performance metrics of the first tunnel and the second tunnel.

12. 	(Original) The system of claim 10, wherein the second tunnel is selected based on the second tunnel historically being greater than the set of performance thresholds for a longer duration than the first tunnel historically being greater than the set of performance thresholds.

13. 	 (Original) The system of claim 10, wherein the action is presenting the performance score via an interface

14. 	(Canceled)

15. 	(Currently Amended) A non-transitory computer-readable medium storing computer-readable instructions stored which when executed by one or more processors, causes the one or more processor to:
	receive a data flow;
	identify a classification of the data flow that is specific to a type of application associated with data of the data flow based on a classification table indicative of the application;
	identifying a service level agreement specific to the classification based on the type of application;
	match the classification to a set of performance thresholds based on the service level agreement, wherein the set of performance thresholds includes a loss of percentage sensitivity threshold;
	determine a current performance of the data flow;
	generate a performance score based on the set of performance thresholds and the current performance; and
	take an action based on the performance score.

16. 	(Original) The non-transitory computer-readable medium of claim 15, further comprising instructions which when executed by the one or more processors, cause the one or more processors to:
identify a first tunnel through which the data flow is configured to flow; and
select a second tunnel based on the performance score.

17. 	(Original) The non-transitory computer-readable medium of claim 16, further comprising instructions which when executed by the one or more processors, cause the one or more processors to: 
	determine the data flow across the second tunnel is more likely to satisfy the set of performance thresholds than the data flow across the first tunnel.

18. 	(Original) The non-transitory computer-readable medium of claim 16, further comprising instructions which when executed by the one or more processors, cause the one or more processors to:
monitor one or more network performance metrics for the first tunnel and the second tunnel; and
store historical performance data of the one or more network performance metrics of the first tunnel and the second tunnel, wherein the second tunnel is selected at least in part based on the historical performance data of the network performance metrics of the first tunnel and the second tunnel.

19. 	(Original) The non-transitory computer-readable medium of claim 17, wherein the second tunnel is selected based on the second tunnel historically being greater than the set of performance thresholds for a longer duration than the first tunnel historically being greater than the set of performance thresholds.

20. 	(Canceled).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “ Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN MIRZA whose telephone number is (571)272-3885. The examiner can normally be reached on business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443